IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44122

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 800
                                                )
       Plaintiff-Respondent,                    )   Filed: December 1, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
QUAYD JOHN CHARLES JONES,                       )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy L. Hansen, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years, for burglary and concurrent unified sentence of
       twenty-eight years, with a minimum period of confinement of three years, for
       lewd conduct with a minor under sixteen years, affirmed

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Quayd John Charles Jones pled guilty to burglary, I.C. § 18-1401, and lewd conduct with
a minor under the age of sixteen years, I.C. 18-1508. In exchange for his guilty pleas, additional
charges were dismissed. The district court sentenced Jones to a unified term of ten years, with a
minimum period of confinement of three years, for burglary and a concurrent unified term of
twenty-eight years, with a minimum period of confinement of three years, for lewd conduct with
a minor under sixteen years. Jones appeals.

                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Jones’s judgment of conviction and sentences are affirmed.




                                                   2